﻿The forty-sixth session of the General Assembly has opened at a very special time in the history of the United Nations and of the human race. Forty-six years after this Organization was established an astonishing speeding-up of history is under way. The arms race seems to be ending at last and the cold war is over. Everywhere in Central and Eastern Europe, political liberalization in just a few months has changed the frozen relationships which were undeniable realities over the last 45 years. Africa and Eastern Europe are opening up to freedom and democracy. The pillars of apartheid are now crumbling and Africa is resolved more than ever before to take its place in the international arena.
In other words, Sir, you assume the presidency of the General Assembly under very special circumstances which bring many hopes with them. The delegation of Togo, through me, would like to congratulate you sincerely on your election to the presidency of this forty-sixth session. This wise choice, besides being a tribute to your country for its devotion to peace and justice, is a recognition of your experience in international affairs and of your intellectual and human qualities. I assure you that all the members of my delegation will cooperate with you fully and work with you to ensure the success of your mission.
My delegation would like to say to your predecessor. His Excellency Mr. Guido de Marco, Deputy Prime Minister and Foreign Minister of Malta, how pleased we were at the effective and able manner in which he presided over the work of the forty-fifth session. He would like to commend him most sincerely once again.
We also wish to pay a well deserved tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for his efforts on behalf of peace and security and for all that he has dons to make the United Stations a stronger and more credible Organisation because it is able to defend the rights, the independence and the sovereignty of its Members.
We also welcome - and draw attention to the importance of the growing universality of our Organisation - the presence of the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands and the Baltic Republics of Estonia, Lithuania and Latvia in the Assembly. Their presence represents an outstanding example of our universality. We are indeed glad to see our family circle growing.
Without question the world is entering a new era. The improvement in the international situation following the disappearance of East-West antagonisms appears to have strengthened the resolve of the international community to promote dialogue and compromise in order to achieve lasting peace and reinforced its commitment in favour of human rights. The end of the cold war should enable us to respond better to the aspirations of the peoples for freedom and democracy, to speed up the process of general and complete disarmament and to seek definitive solutions to regional conflicts which persist and to the major economic and social problems of the world.
The aspirations for freedom and democracy which have supported the upheavals in the Eastern European countries over the last two years have now become widely shared in the world and are the foundation for the better management of national affairs.
The recent spurts of political, economic and social renewal in many African countries nave offered us tangible proof of the political maturity of our peoples and have clearly disproved the argument that democracy is the preserve of the developed countries and only a luxury for the developing countries. Of course, the transfer from an autocracy that has lasted for many years to democratic management of the State cannot be carried out without difficulty. But the Togolese people, anxious to promote a state of law and using its own resources through their National Sovereign Conference, have now committed themselves to an overall process of democratisation which calls for one and all to be involved in order to ensure the primacy of freedom and justice in the management of our affairs.
There is an old saying that "the voice of the people is the voice of Gad". Time moves on inexorably and the march of our peoples towards democracy is irreversible and their commitment to that path is total. The people of Togo thirst for true democracy and any political option must necessarily take account of the social realities and the deep-seated aspirations of our people if it is to succeed.
The people of Togo recognise the virtues of democracy but they believe that there can be no true democracy unless there is dialogue between the peoples and the leaders, between the base and the summit. They also believe that there can be no prosperity without liberalisation of the creative forces of the nation and that there cannot be true democracy unless there is social and economic development based on solidarity that helps everyone.
All of the important resolutions that emerge from our National Conference, however lofty they may be, will be doomed to failure unless the Government has the resources with which to implement them. That is why the people of Togo, through its Government of transition, calls for the support of brotherly and friendly countries and of the international community, as well as of countries devoted to peace, justice and fairness. He would urge all of these to follow a policy of cooperation, assistance and solidarity with respect to Togo, in order to help us to establish our youthful democracy on a solid basis of freedom and peace.
The aspirations of peoples for freedom and democracy cannot be realised unless the world is free from the threat of the build up of weapons of mass destruction and regional conflicts which pose a threat to international peace and security. That is why I am happy to recall that the United Nations Charter has established as its goal the maintenance of international peace and security, the development of international relations and the implementation of cooperation among States. Thus, the sessions of the General Assembly offer us every year an opportunity to see to what extent our conduct is in harmony with the ideals to which we subscribe.
Indeed, the world is undeniably on the threshold of a new era. The improved international situation, following the world's geopolitical transformation, seems to have strengthened the international community's resolve to consolidate and reinforce its achievements towards lasting peace and the promotion of human rights. This strengthening also requires a search for definitive solutions to conflicts that seem to be dragging on forever and which could jeopardise the progress achieved. The efforts to settle some of these conflicts - in Cambodia, Western Sahara, Mozambique and Angola - are grounds for hope.
On the question of Western Sahara, the Government of Togo hopes that a swift, equitable and definitive solution can be found in conformity with the relevant resolutions of the Organisation of African Unity and the recommendations of the United Nations. My country, which fully supports respect for the right of peoples to self-determination, quite rightly welcomes the commendable United Nations efforts that led to the recent establishment of a cease-fire in the Western Sahara. We hope that this cease-fire will be fully respected by all parties to the conflict. We invite them to do everything possible to facilitate the organization of the long-awaited referendum under the auspices of the United Nations, without delay and in conditions acceptable to all. Togo is proud that it has been chosen to send peace-keeping troops to help organize the referendum on the question of self-determination.
The Government of Togo also welcomes the solutions found to the crises that have brought such sorrow to Angola and Mozambique since they achieved independence. We hope that the parties to these disputes will respect the agreements that have been signed and seize this historic opportunity to set out on the path towards national reconciliation.
On the question of Liberia, the Government of Togo would hope that concord, harmony and national reconciliation can finally be restored in that brotherly country. Despite some progress, much remains to be done to strengthen peace. But we remain optimistic. The movement towards a final settlement of this fratricidal conflict has been strengthened following the meetings in Lome, Bamako and Yamoussokro. Our country will pursue its work along those lines, hoping to see the parties arrive at solutions that will guarantee to the people of Liberia peace, reconciliation and national reconstruction following free and democratic elections.
Togo welcomes the recent positive developments in the dispute between Mauritania and Senegal. As in the past, my country is willing to continue efforts, together with the States of our subregion, towards a lasting and equitable solution to this distressing dispute between two brotherly countries.
On the question of South Africa, everything seems to suggest that we are at the dawn of a new era of hope, but apartheid is still alive. Of course, some positive initiatives have been taken by the South African authorities, such as the repeal of the Land Acts and the laws on separate housing. Nevertheless, there remain many obstacles on the path to salvation that the Pretoria authorities must overcome at any cost if there is to be a democratic system and the establishment of a state of law in South Africa before the sanctions are removed in their entirety.
The Middle East remains the most insecure part of the world despite the end of the Gulf war. That is why my Government is following with interest the negotiations now under way with a view to convening a conference bringing together all parties, including the Palestine Liberation Organization. We
appreciate the efforts made, inter alia, by the United States of America, to ensure lasting peace in that part of the world.
On the Arab/Persian Gulf, my Governments invites Iraq and Kuwait to abide by the relevant Security Council resolutions, to respect all parts of those resolutions, and to create favourable conditions for the normalisation of intergovernmental relations in the region.
As to Lebanon, for many years the theatre of political and inter-communal strife, we are glad to see civil peace and national harmony restored in that country, which has suffered so much from so many years of war. We deeply hope that that State will finally be liberated of all foreign occupation.
The Cambodian question continues to hold our attention. Togo, a peace- and freedom-loving country, welcomed the convening, from 24 to 26 June 1991 in Pattaya, of a meeting that led to the unanimous election of His Royal Highness Prince Samdech Horodom Sihanouk as Chairman of the Supreme National Council. That election, inspired by a spirit of national compromise and reconciliation, certainly provides a stimulus to the peace and reunification process under way. Recent agreements between the parties to that conflict, as well as the United Nations peace proposals, should, we hope, restore peace to that friendly country.
On the question of Afghanistan, it is indeed deplorable that, following the departure of foreign troops from the country, the situation has not yet improved in any tangible way. He invite the various parties, in all freedom and without outside interference, to commit themselves to talks aimed at a peaceful, negotiated solution to the problem of Afghanistan with a view to safeguarding national sovereignty and territorial integrity.
In Central America, Togo supports and commends the many efforts of the
United Nations towards the restoration and strengthening of peace. We urge the Secretary-General to pursue his efforts and to take any action necessary for a definitive solution to the crises in El Salvador and Guatemala.
As to Europe, and more particularly Yugoslavia, a non-aligned State, my country regrets the intransigence of the parties to that conflict, which threatens to become an international one if common sense does not win out over narrow egoism and nationalism. We do appreciate all of the efforts made by the international community and by the Europe of the Twelve with a view to putting an end to the atrocities. These are internal affairs, it will be claimed, but faced with the scope of the crisis we would invite the hostile brothers of Yugoslavia to lay down their arms immediately and unconditionally with a view to a negotiated political solution.
The Togolese delegation welcomes the continuation and indeed strengthening of the disarmament movement, which has been consolidated and enriched in the last five years by the signing of many agreements on arms reduction - for example, the agreement on the reduction of conventional forces in Europe in 1990 and, more recently, in July 1991, the signing in Moscow of the START agreement on the limitation and reduction of strategic weapons, following intensive bilateral negotiations between the two super-Powers. Here we would also welcome and commend the most recent specific proposals for the destruction and reduction of offensive weapons made by United States President George Bush, which will certainly accelerate the disarmament process at the international level. For Togo, general and complete disarmament is an imperative. In that regard, the other countries involved must also commit themselves to the progressive reduction of armed forces and traditional conventional weapons, which are as lethal as they are devastating, with a view
to the conclusion of many other international instruments towards that end. What is at stake is the peace, security and happiness of the human race as a whole. On the threshold of the third millennium, we are happy to see the end of the cold war. Compromise, dialogue and cooperation seen to be gaining ground over confrontation. The current state of relations between the nations of the world augurs a world of tomorrow that will be more stable, with political systems in which freedom and human dignity will be respected. 
However, while numerous recent events prompt optimism, others are indeed sources of concern and distress. For world stability is not based exclusively on an improvement in international political relations. It is also, and indeed primarily, based on establishing conditions that could generate and equitably distribute economic prosperity in the world. The end of the cold war, or rather, the shift from distrust and confrontation between East and West towards dialogue, compromise and partnership, should encourage the progressive elimination of those many disparities in international economic cooperation and a resumption of the North-South dialogue.
In order to be effective and lasting, political detente must also involve economic detente. This means that the disappearance of political and ideological antagonisms and economic rapprochement between the countries of East and West must not be to the detriment of the developing world. This also assumes a reorientation of international economic relations towards a genuine commonality of interests that could lead to progressive and total integration of the Eastern countries and of the developing countries into the world economy.
As for the lessons to be learned or, rather, the disappointments and failures of the 1980s, a period generally considered a decade that was lost to development for the poor countries, the following challenges should urgently be taken up:
First, we must break the vicious circle of the massive and growing external indebtedness of the poor countries and of the continuing deterioration in the terms of trade by instituting vigorous measures to ensure short-term economic recovery and long-term growth; 
Secondly, protectionist tendencies must be reversed by creating an open and equitable trading system within the contest of multilateral trade negotiations (Uruguay Sound);
Thirdly, efforts towards diversification and modernization of the least developed countries should be supported, and the financial flows to those countries should be substantially increased.
It is also important scrupulously to ensure the implementation of decisions on the revitalization of the Economic and Social Council in close cooperation with the specialized agencies of the United Nations. In any case, the new breath of life brought to international economic cooperation must be based on the strict implementation of recommendations adopted by the international community following international economic meetings. They includes the Declaration on International Economic Cooperation adopted at the eighteenth special session of the General Assembly; the International Development Strategy for the Fourth United Nations Development Decade; the Plan of Action of the Second United Nations Conference on the Least Developed Countries; and the Plan of Action of the World Summit for Children.
The developing countries are fully aware of their paramount responsibility for their economic and social development. Indicative of this awareness are the initiatives at various levels to promote and strengthen South-South cooperation and to make it complement North-South cooperation. To this end we concluded the Treaty establishing the African Economic Community at the Summit Meeting of Heads of State and Government of the Organization of African Unity, held at Abuja, Nigeria, from 3 to 6 June 1991, which is in keeping with the Lagos Plan of Action providing for the economic, social and cultural integration of Africa.
It is also within the context of strengthening South-South cooperation that we should look at the wise and realistic recommendations in the report of the South Commission, submitted to the second regular session of the Economic and Social Council in Geneva last July. Those recommendations emphasize the paramount responsibility of the South for its own development and stress the human dimension of development and the urgent need for the poorer countries to strengthen their collective autonomy and their unity of action. The positive assessment by many developed countries and multilateral institutions of the report of the South Commission must be accompanied by specific commitments to encourage implementation of the recommendations in that report.
We must also draw attention to the disturbing situation of African debt and the fragility of our economies. The overall African debt is large and will continue to grow. It could exceed $550 billion by the year 2000 despite efforts by African countries for economic recovery. Some creditor countries have shown a certain awareness of this increasingly disturbing state of affairs. Measures have been taken to reduce the debt of the developing countries. We welcome the efforts made by some rich countries towards easing the debt burden, and hope that much will be done to help the third world in this regard. However, the debt forgiveness agreed by the industrialized countries is still inadequate to rescue the poor countries from this serious crisis.
The international community must also deal with the crucial issue of rapid environmental degradation. These changes will have serious economic and social consequences for present and future generations. Special consideration should thus be given to air and water pollution, the ozone layer, soil depletion and desertification. International cooperation for environmental protection requires a global approach, taking account of all aspects of the question, without ignoring the development priorities of the developing countries. In this regard, the developing countries should participate actively in the work of the preparatory Committee for the United Nations Conference on Environment and Development, to be held in Rio de Janeiro in 1992. Effective international measures must be taken to prevent the dumping of toxic wastes in the territories of other countries.
The challenges facing us to make our world a safer, more peaceful and more prosperous one are many and complex, but I think members will agree that the world has made progress in its search for solutions. For this progress to be lasting and irreversible, it is essential to strengthen our faith in the Organisation and its principles. Nothing lasting has ever been achieved and nothing lasting can be built in conditions of insecurity, disorder and chaos.
International peace and security can be achieved, not through distrust, but rather through dialogue and understanding between peoples, which generate equitably shared prosperity. It is only then that we will be able to dream of a world where our only concern will be to cherish peace and safeguard moral values based on respect for human dignity and to share the joy of general prosperity.
